Filed Pursuant to Rule 424(b)(3) RegistrationNo. 333-141992 PROSPECTUS MINISTRY PARTNERS INVESTMENT COMPANY, LLC Class A Notes Promissory Notes We are offering our Class A Notes in three Series: the Fixed Series, the Flex Series and the Variable Series in several Categories, each of which has a minimum required investment. Each Series bears interest at a rate equal to the sum of the Spread for the respective Series Category plus the applicable Index rate. The Fixed Series Notes are offered with maturities of 12, 18, 24, 30, 36, 42, 48, 54 and 60 months. The Flex Series Notes have a maturity of 84 months. All Variable Series Notes have a maturity of 72 months. Unless otherwise indicated, the words “we,” “us,” or “our” refer to Ministry Partners Investment Company, LLC, together with its wholly owned subsidiary, Ministry Partners Funding, LLC, which we refer to as “MPF”. The Class A Notes, which we sometimes refer to as the Notes, are our unsecured and unsubordinated obligations and, except as described below, will rank equal in right of payment with our existing and future unsecured and unsubordinated indebtedness. Unless we sooner terminate the offering, it will continue until April 30, 2010, subject to applicable federal and state securities laws. INVESTING IN THE CLASS A NOTES INVOLVES RISKS. SEE “RISK FACTORS” BEGINNING ON PAGE5. THERE WILL BE NO PUBLIC MARKET FOR THE NOTES. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION, NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATIONS TO THE CONTRARY IS A CRIMINAL OFFENSE. THIS PROSPECTUS DOES NOT CONSTITUTE AN OFFER TO SELL SECURITIES IN ANY STATE TO ANY PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH OFFER IN SUCH STATE. Offering Price Commissions(1) Proceeds to the Company(2) Minimum Purchase $0 Total $0 We are offering the Notes directly through our officers and selected employees. Some of our employees, but not our executive officers, may receive compensation based on the Notes they sell for us in certain states. Before deduction of filing, printing, legal, accounting and miscellaneous expenses payable by us, which we estimate will not exceed $200,000. We are owned by certain state and federal chartered credit unions. The Notes and other securities we offer are not deposits of, obligations of, or guaranteed by any of these credit unions. They are not insured or guaranteed by the National Credit Union Security Insurance Foundation (“NCUSIF”), the Federal Deposit Insurance Corporation ("FDIC"),or any other government agency or private insurer. These products involve investment risk, including possible loss of principal. The current Rate Schedule and any other supplements to this Prospectus are placed inside this front cover. The date of this Prospectus isJuly 23, 2009 Table of Contents Page INTRODUCTION 1 PROSPECTUS SUMMARY 1 About our Company 1 The Offering 1 The Indexes 3 Note Terms in General 3 Credit Facilities 4 Ministry Partners Funding, LLC 4 Use of Proceeds 4 Terms of the Offering 4 RISK FACTORS 5 Risks Related to the Notes 5 Risks Related to the Financial Services Industry and Financial Markets 7 Risks Related to Our Business 9 USE OF PROCEEDS 16 WARNING CONCERNING FORWARD-LOOKING STATEMENTS 16 DESCRIPTION OF THE NOTES 16 General 16 The Fixed Series Notes 17 The Flex Series Notes 18 The Variable Series Notes 18 The Indexes 19 Common Provisions of the Notes 19 The Indenture 21 OUR COMPANY AND OUR BUSINESS 26 Our Company 26 Our Conversion to a Limited Liability Company 26 Our Operating Goals 27 Overview of Our Business 27 Additional Debt 28 Employees and Facilities 28 Capitalization and Operational Funding 28 Formation of MPF and Securitization 30 Recent Developments in Credit Markets 30 MPF’s BMO Credit Facility 30 Western Federal Credit Union Loan Purchase and Sale Agreement 32 Our Mortgage Loan Investments 32 Our Loan Policies 32 Servicing 34 Our Mortgage Loan Portfolio Management 35 Restrictions on Our Transactions Involving Interested Parties 35 Nature of Our Investments 36 Our Non-Mortgage Loan Investments 37 Competition 37 Regulation 37 MANAGEMENT 38 Code of Ethics 41 Audit Committee 41 Audit Committee Financial Expert 41 Our Board of Managers 41 ii Board Committees 41 Manager Compensation 41 Indemnification of our Managers and Officers 42 MANAGEMENT COMPENSATION 42 DESCRIPTION OF OUR MEMBERSHIP INTERESTS AND CHARTER DOCUMENTS 43 Our Authorized Membership Interests 43 Our Class A Units 43 Our Series A Units 44 Our Charter Documents 44 OUR OTHER INVESTOR DEBT NOTES 45 The Alpha Class Notes 45 Special Offering Notes 45 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 45 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 48 Cautionary Notice Regarding Forward Looking Statements 48 Overview 48 New Opportunities 49 Conversion to Limited Liability Company 50 Consolidated Results of Operations 50 Our Balance Sheet for the Years Ended December 31, 2008 and 2007 50 Results of Operations for the Years Ended December 31, 2008 and December 31, 2007 50 Comparison of the Years Ended December 31, 2007 and December 31, 2006 51 Net Interest Income and Net Interest Margin 52 Cash and Cash Equivalents 55 Liquidity and Capital Resources 55 Credit Facilities Developments 56 Investor Notes 59 Debt Covenants 59 Special Purpose Entity 60 Significant Accounting Estimates and Critical Accounting Policies 61 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 63 CERTAIN U.S. FEDERAL INCOME TAX CONSIDERATIONS 64 Taxation of Interest 64 Disposition, Redemption or Repurchase for Cash 64 LEGAL PROCEEDINGS 65 PLAN OF DISTRIBUTION 65 Sales to IRAs 65 HOW TO PURCHASE A NOTE 66 EXPERTS AND COUNSEL 66 WHERE YOU CAN FIND MORE INFORMATION 66 INDEX TO FINANCIAL STATEMENTS FS-1 EXHIBIT A - Form of Trust Indenture A-1 EXHIBIT B - Form of Fixed Series Class A Note B-1 iii EXHIBIT C - Form of Flex Series Class A Note C-1 EXHIBIT D - Form of Variable Series Class A Note D-1 EXHIBIT E -Purchase Application –Fixed Series Customer Form PA FIXED-CUSTOMER-1 Purchase Application –Fixed Series Corporation Form PA FIXED-CORPORATION-1 Purchase Application –Flex Series Customer Form PA FLEX-CUSTOMER-1 Purchase Application –Flex Series Corporation Form PA FLEX-CORPORATION-1 Purchase Application –Variable Series Customer Form PA VARIABLE-CUSTOMER-1 Purchase Application –Variable Series Corporation Form PA VARIABLE-CORPORATION-1 EXHIBIT F - Frequently Asked Questions Regarding the Offering F-1 YOU SHOULD RELY ONLY ON INFORMATION CONTAINED IN THIS PROSPECTUS. WE HAVE NOT AUTHORIZED ANYONE TO PROVIDE YOU WITH INFORMATION DIFFERENT FROM THAT CONTAINED IN THIS PROSPECTUS. WE ARE OFFERING TO SELL AND SEEKING OFFERS TO BUY NOTES ONLY IN JURISDICTIONS WHERE OFFERS AND SALES ARE PERMITTED. THE INFORMATION CONTAINED IN THIS PROSPECTUS IS ACCURATE ONLY AS OF THE DATE OF THIS PROSPECTUS, REGARDLESS OF THE TIME PROSPECTUS MAY BE DELIVERED OR OF ANY SALE OF THE NOTES. iv INTRODUCTION We have prepared this prospectus so that you will have the information necessary to make your investment decision. Please read this prospectus carefully. It describes the Notes, the risks involved in investing in the Notes, our Company and our business, and our financial condition. We suggest you refer to “Frequently Asked Questions Regarding This Offering” included as Exhibit F to this prospectus. PROSPECTUS SUMMARY The following summary highlights selected information we have included in this prospectus. It does not contain all of the information that may be important to you. More detailed information about the Notes, the Indenture, our business, and our operating data is contained elsewhere in this prospectus. We encourage you to read this prospectus, including the section entitled “Risk Factors” and the financial statements and notes to the financial statements starting at page FS-1 of this prospectus in their entirety before making an investment decision. About our Company We are a California limited liability company. Our principal executive offices are located at 915 West Imperial Highway, Suite 120, Brea, California, 92821 and our telephone number is 800-753-6742. Our website is located at www.ministrypartners.org. The information on our website is not part of this prospectus. Prior to our conversion to a limited liability company on December31, 2008, we were a California corporation and our name was “Ministry Partners Investment Corporation.” We are in the business of making and investing in loans made to evangelical Christian churches, ministries and related organizations. Our loan investments are generally secured by a first lien on church properties and/or ministry related properties. We generally hold our loan investments for an indefinite period of time.
